DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 05/05/21 has been received and entered in the case. In view of the amendment to each of the independent claims, new rejections are now set forth.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kindo et al, U.S. Patent Application Publication No. 2004/0100148.
As to claims 1 and 4, Kindo et al discloses, in figure 1,
a power supply control device for controlling power supply to an onboard device (the onboard device is the combination of CPU 111 by itself or in combination with components 112 through 114) mounted in a vehicle (abstract, line 1), the power supply control device comprising:
a boarding detection signal receiver (118) configured to receive a detection signal from a boarding detection unit (the boarding detection unit is the inherent or obvious detection unit which detects door unlocking and sends a trigger signal to detecting unit 118) configured to detect boarding of the vehicle by a user before an engine of the vehicle is started; and
a power supply control unit (115) configured to supply power from a battery (116 or 119) mounted in the vehicle to the onboard device upon receiving the detection signal,
wherein the power supply control unit is configured to supply power to the onboard device by connecting a first power supply line connected to the battery (the inherent power supply line coupled to the positive terminal of battery 116 or battery 119) to a second power supply line connected to the onboard device (the inherent power supply line of the CPU 111 and/or components 112 through 114).
As to claim 2, the recited functional limitations will be inherent during the operation of Kindo et al's figure 1 circuitry.
As to claim 3, note paragraph [0024] of Kindo et al regarding the time measuring section described therein.
As to claim 5, this claim is rejected using the same analysis as set forth above with regard to claim 1.
As to claim 6, although Kindo et al does not disclose a non-transitory computer-readable medium that stores a power supply control program using a computer serving as a power supply control device for controlling power supply to an onboard device mounted in a vehicle to function as the claim 1 power .

3.	Claims 1-6 are also rejected under 35 U.S.C. 103 as being unpatentable over Kirkhart, U.S. Patent No. 6,059,843.
As to claims 1 and 4, Kirkhart discloses, in figures 1 and 2,
a power supply control device for controlling power supply to an onboard device (the onboard device is the portion of Kirkhart's navigation system 20 formed by the combination of components 24 through 41 shown in figure 2) mounted in a vehicle (32, see figure 1), the power supply control device comprising:
a boarding detection signal receiver (the inherent or obvious signal receiver which receives the output of sensor 60) configured to receive a detection signal from a boarding detection unit (sensor 60) configured to detect boarding of the vehicle by a user before an engine of the vehicle is started; and
a power supply control unit (detection circuitry 50, which can include CPU 22 as indicated at column 3, lines 6-21, of Kirkhart) configured to supply power from a battery (48) mounted in the vehicle to the onboard device upon receiving the detection signal,
wherein the power supply control unit is configured to supply power to the onboard device by connecting a first power supply line connected to the battery (the first supply line is the inherent power supply line of battery 48) to a second power supply line connected to the onboard device (the second power line is the inherent power supply line of components 24 through 41).
As to claim 2, the recited functional limitations will be inherent during the operation of Kirkhart's figure 2 circuitry.
As to claim 3, note column 2, lines 1-6, of Kirkhart.
As to claim 5, this claim is rejected using the same analysis as set forth above with regard to claim 1.
As to claim 6, although Kirkhart does not disclose a non-transitory computer-readable medium that stores a power supply control program using a computer serving as a power supply control device for controlling power supply to an onboard device mounted in a vehicle to function as the claim 1 power supply control device, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use a non-transitory computer-readable medium to store a control program causing a computer to execute the steps defining the operation of a power supply control device, of which fact official notice is taken by the examiner.

4.	Claims 1-6 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima, JP 2005-189060, cited by applicant, in view of either Kindo et al or Kirkhart, supra.
As to claim 1, Nakajima discloses
a power supply control device (the "activation process" referred to in the abstract of Nakajima) for controlling power supply to an onboard device mounted in a vehicle (the recitation "for controlling power supply to an onboard device mounted in a vehicle" is just intended use recitation in claim 1, but note that the car navigation device 1 of Nakajima can be read on the claimed "onboard device mounted in a vehicle"), the power supply control device comprising:
a boarding detection signal receiver (the inherent boarding detection signal receiver within the Nakajima power supply control device which receives the "trigger signal" referred to throughout Nakajima, e.g., paragraphs [0006] through [0010]) configured to receive a detection signal (the "trigger signal" referred to throughout Nakajima, e.g., paragraphs [0006] through [0010]) from a boarding detection unit (the inherent boarding detection unit within Nakajima which detects door unlocking, door opening, etc, as indicated in paragraphs [0037] through [0038], i.e., an optical sensor, heat sensor, pressure sensor, etc, and then outputs the above-noted trigger signal to the above-noted Nakajima boarding detection signal receiver) configured to detect a boarding of the vehicle by a user before an engine of the vehicle is started (note that the door unlocking, door opening, etc is detected and the background power-up of the car navigation device 1 begins prior to the user turning on the engine key switch, see paragraph [0005] of Nakajima); and
a power supply control unit (control circuit 7 or the CPU included within control circuit 7, see paragraph [0014] of Nakajima) configured to supply power from a battery mounted in the vehicle (the inherent or obvious battery of Nakajima which performs the above-noted background power-up of the car navigation device 1, i.e., prior to the engine being started by the user, there will obviously be a battery mounted within the vehicle in order to perform the above-noted background power-up of the car navigation device 1 and therefore the claimed "battery" is inherent, even though Nakajima does not explicity state that such a battery is included in the vehicle to supply power for the above-noted background startup) to the onboard device upon receiving the detection signal.

As to the new limitation added to claim 1, i.e., that the power supply control unit is configured to supply power to the onboard device by connecting a first power supply line connected to the battery to a second power supply line connected to the onboard device, this does not distinguish patentably over Nakajima because, as indicated above in the rejections based on Kindo et al and Kirkhart, it was old and well-known in the art before the effective filing date of applicant's invention to use a power supply control unit to supply power to an onboard device by connecting a first power supply line connected to the battery to a second power supply line connected to the onboard device, and one of ordinary skill in the art would have easily recognized that such a power supply control unit would be beneficial in the power supply control device of Nakajima for controlling the supply of power from the battery to the onboard device and/or cutting off power supply from the battery to the Nakajima car navigation device 1, while keeping the supply of such power cut off prior to the power-up process (such power cut off being beneficial to prevent power drain from the battery which would otherwise occur from a direct connection between the battery and the onboard device).
As to claim 2, note that the onboard device of Nakajima (i.e., the above-noted car navigation device 1) is started when power is supplied from the (obvious, as noted above) battery mounted in the vehicle to the onboard device, but does not provide a service to the user until the engine of the vehicle is started (the "service to the user" can be read on the display being controlled so that is reaches its maximum brightness level, as described throughout Nakajima, because this service does not occur until the user inserts the key and starts up the engine of the vehicle, i.e., this is the "foreground" operation referred to throughout Nakajima).
As to claim 3, the claimed "timer unit" is the timer unit referred to throughout Nakajima (see paragraphs [0010], [0025] and [0028]), and this timer unit of Nakajima will inherently measure the amount of time which has elapsed starting from the time power is supplied to the onboard device 1 until the engine of the vehicle is started by the user, such that power supply to the onboard device 1 is cut off if the engine of the vehicle has not been started within a predetermined determination time starting from the time that power is supplied from the battery to the onboard device 1 until the time that the engine is started by the user.
As to claim 4, the claimed "battery" is, as noted above, obvious in Nakajima (i.e., it is what provides the power for performing the above-noted background startup process before the engine is started), the claimed "onboard device" is, as noted above, the car navigation device 1 described throughout Nakajima, and the claimed "boarding detection unit" is, as noted above, the boarding detection unit within Nakajima that detects door unlocking, door opening, etc, see paragraphs [0037] through [0038].
As to claim 5, this claim is rejected using the same analysis as set forth above with regard to claim 1.
As to claim 6, although Nakajima as modified by Kindo et al or Kirkhart does not disclose a non-transitory computer-readable medium that stores a power supply control program using a computer serving as a power supply control device for controlling power supply to an onboard device mounted in a vehicle to function as the claim 1 power supply control device, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use a non-transitory computer-readable medium to store a control program causing a computer to execute the steps defining the operation of a power supply control device, of which fact official notice is taken by the examiner.

Action is Final
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 10, 2021